PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender Rene Caplette                                                          Cr.: 18-00386-001
                                                                                       PACTS #: 4045883

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/12/2019

Original Offense:   Count One: Conspiracy to Commit Bank Fraud
                    Count Two: Aggravated Identity Theft

Original Sentence: Time Served (83 Days imprisonment), 60 months supervised release

Special Conditions: Restitution, Drug/Alcohol Testing/Treatment, Financial Disclosure, Life Skills
Counseling, Educationifraining Requirements, Mental Health Treatment, No New Debt/Credit

Type of Supervision: Supervised Release                        Date Supervision Commenced: 06/12/2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nanire of Noncompliance

                       On July 30,2019, the offender relapsed and intentionally tried to commit suicide
                       by overdo5ing on heroin.


U.S. Probation Officer Action:
We are requesting no formal court action at this time. The offender remains hospitalized and under the care
of a psychiatrist. Upon her release, the Union County drug-court vicinage will be transporting Caplette to
an inpatient treatment facility. We will monitor her progress in treatment and keep the Court updated.

                                                                  Respectfully submitted,
                                                                        LeUe’H. Var@adh
                                                                   By: Leslie M. Vargas
                                                                        Senior U.S. Probation Officer
                                                                   Date: 09/05/20 19
                                                                                         Prob 12A—page2
                                                                                             Renc Caplette


  Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
F Submit a Request for Modiing the Conditions orTenn of Supervision
F Submit a Request for Warrant or Summons
Fother                                                          2
                                                           /c
                                                                 Signature of Judicial Officer


                                                                    9/62//v
                                                                             Date
